DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: filling control device in claims 1 and 5, and switching means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of the filling control device is being interpreted as a controller as mentioned on pages 8 and 12-14 of the specification and drawings.
The corresponding structure of the switching means is being interpreted as a manual switch as mentioned on page 9 of the specification and drawings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa (US 2007/0000016).
Regarding claim 1, Handa discloses a hydrogen filling apparatus (Fig. 5) comprising: a plurality of filling systems (the system from 70 to fuel cell through 71 and the system from 70 to fuel cell through 81); a filling control device (73, 83) for each of the filling systems; a filling pipe (the pipe from 70 to 73 and the pipe from 70 to 83) communicating with a rear facility in each of the filling systems; a set of filling members (the valves in between 70 to 73 and 70 – 83 in the filling pipes) interposed in each of the filling pipes and connected to each of the filling control devices; and a filling hose (the filling hose which directs fluid from 73 to the fuel cell and from 83 to fuel cell) connected to each of the filling pipes, each filling hose having a filling nozzle at a tip; wherein one of the plurality of filling control devices has a function of selectively exerting a first control mode that controls only the filling system including the filling control device and a second control mode shared as a control device for the filling systems, and a switching means for switching between the first control mode and the second control mode in the one of the filling control devices is provided. (para. [0030])
	Regarding claim 2, Handa further discloses the hydrogen filling apparatus as claimed in claim 1, wherein said filling control device having a function of selectively exerting a first control mode and a second control mode is connected to another filling control device via a relay device, and has a function of adjusting the filling member in the filling system equipped with another filling control device via the relay device in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 3, Handa further discloses the filling apparatus as claimed in claim 1, wherein said filling member has a function of adding up and displaying a filling amount in each of the filling systems in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 4, Handa further discloses the filling apparatus as claimed in claim 1, wherein the filling control device has a function of ending filling in the filling systems when a highest pressure measured in the filling systems reaches a filling end pressure in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 5, Handa discloses a hydrogen filling apparatus (Fig. 4) comprising: a plurality of filling systems (the systems from 140Va to 141Va, 140Vb to 141Vb, 140Vc to 141Vc); a single filling control device (150) for controlling the filling systems; a filling pipe (130a, 130b, 130c) communicating with a rear facility in each of the filling systems; a set of filling members (the valves connected on each end of 130a, 130b, 130c) interposed in each of the filling pipes and connected to the filling control device; and a filling hose (131a, 131b, 131c) connected to each of the filling pipes, each filling hose having a filling nozzle at a tip (the nozzle at the outlets of each hose that direct fluid into 141Va, 141Vb, 141Vc, respectively); wherein said filling control device has a function of selectively exerting a first control mode that individually controls each of the filling systems and a second control mode that comprehensively controls the filling systems. (para. [0028] – [0029])
	Regarding claim 6, Handa further discloses the filling apparatus as claimed in claim 5, wherein said filling member has a function of adding up and displaying a filling amount in each of the filling systems in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 7, Handa further discloses the filling apparatus as claimed in claim 5, wherein the filling control device has a function of ending filling in the filling systems when a highest pressure measured in the filling systems reaches a filling end pressure in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 8, Handa further discloses the filling apparatus as claimed in claim 2, wherein said filling member has a function of adding up and displaying a filling amount in each of the filling systems in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 9, Handa further discloses the filling apparatus as claimed in claim 2, wherein the filling control device has a function of ending filling in the filling systems when a highest pressure measured in the filling systems reaches a filling end pressure in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 10, Handa further discloses the filling apparatus as claimed in claim 3, wherein the filling control device has a function of ending filling in the filling systems when a highest pressure measured in the filling systems reaches a filling end pressure in the second control mode. (the device of Handa is at least capable of performing this function)
	Regarding claim 11, Handa further discloses the filling apparatus as claimed in claim 6, wherein the filling control device has a function of ending filling in the filling systems when a highest pressure measured in the filling systems reaches a filling end pressure in the second control mode. (the device of Handa is at least capable of performing this function)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753